RECOMMENDED FOR FULL-TEXT PUBLICATION
                          Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                  File Name: 13a0046p.06

               UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                _________________


                                                  X
                                                   -
 ABDALLA A. NIMER; CATHY J. FOBES;
                                                   -
 MI-KE'S HOME, LLC; MEDINA FOODS, INC.,
                      Plaintiffs-Appellants,       -
                                                   -
                                                       No. 12-3309

                                                   ,
                                                    >
                                                   -
           v.

                                                   -
                                                   -
 LITCHFIELD TOWNSHIP BOARD OF TRUSTEES,
                                                   -
 et al.,
                         Defendants-Appellees. N
                    Appeal from the United States District Court
                   for the Northern District of Ohio at Cleveland.
              No. 1:11-cv-687—Christopher A. Boyko, District Judge.
                        Decided and Filed: February 21, 2013
              Before: MARTIN, SILER and DONALD, Circuit Judges.

                                 _________________
                                      COUNSEL
ON BRIEF: Theodore J. Lesiak, LESIAK HENSAL & HATHCOCK, LLC, Medina,
Ohio, for Appellants. Timothy T. Reid, Meghan B. Kilbane, MANSOUR, GAVIN,
GERLACK & MANOS CO., LPA, Cleveland, Ohio, for Appellees.
                                 _________________

                                       OPINION
                                 _________________

       BOYCE F. MARTIN, JR., Circuit Judge. There are two issues in this Younger
abstention case. The first is whether Younger abstention applies to a claim seeking
damages under 42 United States Code section 1983. The second is whether, after
applying Younger and deciding to abstain, a district court may exercise its discretion and
decide to dismiss such a damages claim. We hold that Younger abstention applies to a
42 United States Code section 1983 damages claim, but that a district court lacks the
power to decide whether to dismiss such a damages claim. Instead, where, as here, the



                                            1
No. 12-3309     Nimer, et al. v. Litchfield Twp. Bd. of Trs., et al.                 Page 2


plaintiffs seek only legal relief (in the form of damages), relief that does not involve the
district court’s equitable or discretionary powers, then the district court may not exercise
its discretion to decide whether to dismiss the case; instead, the district court must stay
the damages claim pending the outcome of the state court proceedings. Quackenbush
v. Allstate Ins. Co., 517 U.S. 706, 731 (1996); Carroll v. City of Mount Clemens,
139 F.3d 1072, 1075 (6th Cir. 1998). Therefore, we REMAND this case with
instructions to stay these proceedings.

        Abdalla Nimer and his wife, Cathy Fobes, (the Nimers), own land where they
operate a business that produces meat snacks such as beef jerky. They began
constructing buildings on their land because they wanted to expand the business to
include the butchering of cattle and pigs. Their land, however, was zoned for residential
use. The Nimers did not get zoning certificates before constructing and improving the
buildings on their property.

        The Litchfield Township Board of Trustees sued the Nimers in the Medina
County Court of Common Pleas seeking injunctive relief. The Medina County Court
enjoined the Nimers from putting the buildings to any other use aside from keeping and
feeding animals until they could get the necessary zoning certificates.

        The Nimers then appealed the Medina County Court’s decision to the Ohio Ninth
District Court of Appeals. Several days after appealing the state court decision, the
Nimers sued Litchfield Township in federal district court under 42 United States Code
section 1983, alleging that the Township had violated their rights under the Fourteenth
Amendment and requesting compensatory and punitive damages. The district court
applied the doctrine from Younger v. Harris, 401 U.S. 37 (1971), to abstain from the
case, which it dismissed without prejudice.

        We review de novo a district court’s decision to abstain under the Younger
doctrine. Habich v. Dearborn, 331 F.3d 524, 530 (6th Cir. 2003) (citing Traughber v.
Beauchane, 760 F.2d 673, 676 (6th Cir. 1985)). In Traughber, we articulated for the
first time “the standard to be applied by this court in reviewing decisions of abstention
No. 12-3309        Nimer, et al. v. Litchfield Twp. Bd. of Trs., et al.                Page 3


by district courts.” Traughber, 760 F.2d at 675. We noted that the Eleventh Circuit
reviewed for abuse of discretion the decisions of district courts to abstain under the
Younger doctrine, but we chose to follow the Ninth and Third Circuits, and several of
our earlier precedents, which applied de novo review to cases of Younger abstention.
Id. We reasoned that de novo review was approriate “[b]ecause theories of state and
federal law, and expressions of federalism and comity, are so interrelated in the decision
to abstain” that “such dispositions are elevated to a level of importance dictating de novo
appellate review.” Id. at 676 n.1.

        We have held that a district court may apply the Younger doctrine to abstain from
adjudicating a plaintiff’s federal claim if that claim seeks legal–as opposed to equitable
or declaratory–relief. Carroll, 139 F.3d at 1076. Here, we read the Nimers’ federal
complaint as seeking only legal relief. Their complaint specifically asks for a jury trial
as well as compensatory and punitive damages. It does not specifically request
declaratory or injunctive relief. While their complaint does conclude by requesting “any
further relief this Court deems just and proper[,]” we read this as boilerplate. So, we
conclude that the Nimers’ complaint sounds in damages. This means, as we will explain
later, that the district court was not able to exercise its discretion at all in dismissing the
case; the district court should have stayed the case–instead of deciding to dismiss it
without prejudice–after finding that the Younger doctrine applied.

        A district court may abstain under the Younger doctrine if three conditions exist:
there are state proceedings that are (1) currently pending; (2) involve an important state
interest; and (3) will provide the federal plaintiff with an adequate opportunity to raise
his or her constitutional claims. Habich, 331 F.3d at 530 (citing Hayse v. Wethington,
110 F.3d 18, 20 (6th Cir. 1997)).

        The first condition for the application of Younger abstention is that the state
proceeding must be pending on the day the plaintiff sues in federal court–the so-called
“day-of-filing” rule. Fed. Express Corp. v. Tenn. Pub. Serv. Comm’n, 925 F.2d 962, 969
(6th Cir. 1991).
No. 12-3309     Nimer, et al. v. Litchfield Twp. Bd. of Trs., et al.                Page 4


       Here, the first condition for Younger abstention is satisfied because the Nimers
appealed their state court case on March 30, 2011, and that appeal was still pending
when they brought their federal lawsuit on April 6, 2011.

       The second condition for Younger abstention is that the state has a substantial,
legitimate interest in the kind of state proceeding at issue. New Orleans Pub. Serv., Inc.
v. Council of the City of New Orleans et al., 491 U.S. 350, 365 (1989).

       Here, the proceeding at issue is a civil state court action to enforce a
municipality’s zoning ordinance. In a case involving the Younger doctrine, we held that
a city “does have a substantial interest in enforcing its zoning laws without federal
interference in the state’s judicial processes[.]” Exec. Arts Studio, Inc. v. City of Grand
Rapids, 391 F.3d 783, 791 (6th Cir. 2004). Therefore, the facts of this case satisfy the
second condition for Younger abstention.

       The third condition for Younger abstention is that the state proceeding affords an
adequate opportunity for the federal plaintiffs to raise their constitutional claims. Fed.
Express Corp., 925 F.2d at 970 (quoting Moore v. Sims, 442 U.S. 415, 430 (1979))
(parallel citations omitted). The federal plaintiffs bear the burden of showing that state
procedural law barred presentation of their constitutional claims. Id. (quoting Pennzoil
Co. v. Texaco, Inc., 481 U.S. 1, 14 (1987)) (parallel citations omitted).

       Here, the Nimers acknowledge that they brought constitutional issues to the
Medina County Court of Common Pleas’ attention. In their brief, the Nimers state that
“it is clear” that they raised “constitutional defenses” in the Medina County Court, but
they claim that the court “ignored” these issues because it did not address them in its
Order granting Litchfield’s injunction. So, the Nimers conclude that they had no
“meaningful opportunity” nor an “adequate opportunity to raise these issues in the state
court[.]” But the Nimers have not carried their burden in showing that state procedural
law barred them from presenting their constitutional claims–which they did present.
Therefore, the facts of this case satisfy the third condition for Younger abstention.
No. 12-3309     Nimer, et al. v. Litchfield Twp. Bd. of Trs., et al.                 Page 5


        If the Nimers had sought equitable or otherwise discretionary relief, we would
proceed to examine for abuse of discretion the district court’s decision to dismiss the
case. Coles v. Granville, 448 F.3d 853, 865 (6th Cir. 2006). But where, as here, the
plaintiffs seek only legal relief, and the district court properly applies the Younger
doctrine to abstain from adjudicating a claim for damages, it must stay the case instead
of exercising its discretion in deciding to dismiss the case. This is because the United
States Supreme Court has held that “[u]nder our precedents, federal courts have the
power to dismiss or remand cases based on abstention principles only where the relief
being sought is equitable or otherwise discretionary.” Quackenbush, 517 U.S. at 731
(emphasis added). See also Carroll, 139 F.3d at 1079 (Moore, J., concurring in part)
(“While Quackenbush involved Burford abstention, its reasoning applies with equal
force to Younger abstention.”). Whether the plaintiffs seek a legal versus an equitable
remedy controls how the district court disposes of the case after holding that the Younger
doctrine applies to it. If the plaintiffs seek equitable relief, such as an injunction, then
the district court may exercise its discretion and decide whether to dismiss the case, and
we would then review its decision for abuse of discretion. Coles, 448 F.3d at 865. But
where, as here, the plaintiffs seek purely legal relief, in the form of damages,
Quackenbush prevents the district court from even exercising its discretion and deciding
to dismiss the case.

        Because, as discussed above, the Nimers sought legal, instead of equitable or
discretionary, relief, Quackenbush prevented the district court from exercising its
discretion and deciding to dismiss their case. Therefore, the district court erred when it
chose to exercise its discretion and decided to dismiss the Nimers’ claim without
prejudice.

        We REMAND this case, instructing the district court to stay these proceedings.